Case: 1:16-cv-08637 Document #: 3357 Filed: 12/18/19 Page 1 of 1 PageID #:241146

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Maplevale Farms, Inc., et al.
                                     Plaintiff,
v.                                                     Case No.: 1:16−cv−08637
                                                       Honorable Thomas M. Durkin
Koch Foods, Inc., et al.
                                     Defendant.



                           NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, December 18, 2019:


       MINUTE entry before the Honorable Thomas M. Durkin: Oral argument held on
Sanderson Farms and Case Farms' motions to dismiss. Case Farms' motion to seal
document [3315] is granted. Direct Purchaser Plaintiffs' motion for settlement [3322] is
granted. Counsel will submit a draft order with the final approval hearing date. Sanderson
Farms' motion to seal the courtroom during oral argument [3340] is denied. Motion
hearing held on 12/18/2019. Mailed notice(srn, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
